Case 9:17-cv-00050-DLC-JCL Document 117-1 Filed 11/14/18 Page 1 of 5




                     EXHIBIT 1
       Declaration of Jay M. Wolman
  Case 9:17-cv-00050-DLC-JCL Document 117-1 Filed 11/14/18 Page 2 of 5




                 UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                        MISSOULA DIVISION

                                   )
TANYA GERSH,                       )   Case No. 9:17-cv-50-DLC-JCL
                                   )
          Plaintiff,               )
                                   )       DECLARATION OF
    vs.                            ) JAY M. WOLMAN IN SUPPORT
                                   )      OF OPPOSITION TO
ANDREW ANGLIN,                     )   PLAINTIFF’S MOTION TO
                                   ) COMPEL AND FOR SANCTIONS
          Defendant.               )
                                   )
    Case 9:17-cv-00050-DLC-JCL Document 117-1 Filed 11/14/18 Page 3 of 5




        I, Jay M. Wolman, declare:

        1.    I am over 18 years of age and have first-hand knowledge of the facts

set forth herein, and if called as a witness could and would testify competently

thereto.

        2.    I am an attorney permitted to practice in this case pro hac vice.

        3.    I am an attorney of record for Defendant Andrew Anglin in this matter,

and I submit this Declaration in support of Mr. Anglin’s Opposition to Plaintiff’s
Motion to Compel and for Sanctions, filed herewith.

        4.    As explained to counsel for Ms. Gersh multiple times, and to this Court

in Mr. Anglin’s Motion for a Protective Order (Dkt. No. 100), the fact that Mr.

Anglin does not live in the U.S. made it difficult to coordinate with him on the

responses to Ms. Gersh’s First Set of Interrogatories (the “1st Rogs”).

        5.    Due to this difficulty, my office was not able to secure a signature on
and serve these supplemental responses until August 11, 2018 at 12:32 p.m.

Mountain time, the day after the deadline set by the Court’s July 13, 2018 order (Dkt.

No. 103).

        6.    Furthermore, the primary paralegal for my office had recently left the

firm, further complicating the logistics of having the responses properly executed in

time.

        7.    During the meet-and-confer conference with Ms. Gersh’s counsel on

August 21, 2018, and in follow-up communications with them about the sufficiency

of Mr. Anglin’s responses to the 1st Rogs, Ms. Gersh’s counsel never raised or sought

to confer about the unintended 12 hour delay in serving these responses.
                                           -1-
                              Declaration of Jay M. Wolman
                                  9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 117-1 Filed 11/14/18 Page 4 of 5




      8.     During    the   meet-and-confer     conference    and   in   follow-up

communications, neither I nor Ms. Gersh’s counsel ever discussed any alleged

inadequacy in Mr. Anglin’s response to Interrogatory No. 1.

      9.     During    the   meet-and-confer     conference    and   in   follow-up

communications, Ms. Gersh’s counsel never stated the basis for relevancy of the

information requested in Interrogatory No. 2 that she articulated in her Motion to

Compel.
      10.    During    the   meet-and-confer     conference    and   in   follow-up

communications, neither I nor Ms. Gersh’s counsel ever discussed any alleged

inadequacy in Mr. Anglin’s response to Interrogatory No. 5.

      11.    During    the   meet-and-confer     conference    and   in   follow-up

communications, I suggested that a protective order would need to have a sufficient

“firewall” in place between counsel for Ms. Gersh and non-attorney staff for the
Southern Poverty Law Center (“SPLC”), as such staff were not admitted in this

matter and did not have the same ethical obligations to the Court as admitted

attorneys did.

      12.    Ms. Gersh’s counsel rejected this proposal outright, despite having

well-experienced local counsel in John Morrison who would have access to such

information under the proposed protective order.

      13.    During the meet-and-confer conference, I informed counsel for Ms.

Gersh that Mr. Anglin is not known to have any traditional bank accounts.

      14.    During the meet-and-confer conference, I asked Ms. Gersh’s counsel

the basis for alleged relevancy of the information requested in Interrogatory No. 11.
                                          -2-
                             Declaration of Jay M. Wolman
                                 9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 117-1 Filed 11/14/18 Page 5 of 5




Ms. Gersh’s counsel failed to provide any explanation of evidentiary relevance

beyond stating it generically went to Mr. Anglin’s “credibility.”

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on November 14, 2018.


                                              /s/Jay M. Wolman
                                                   Jay M. Wolman




                                         -3-
                            Declaration of Jay M. Wolman
                                9:17-cv-50-DLC-JCL
